Title: To James Madison from John Armstrong, 22 December 1805
From: Armstrong, John
To: Madison, James


          
            Sir,
            December 22d 1805. Paris
          
          Since the date of my last dispatch I have been so much indisposed as to be quite ⟨un⟩;able to write, and it is now with extreme difficulty that I can keep my chair ⟨lo⟩;ng eno’ to make up even a short letter.
          The negociation I mentioned between France & Austria, was of short continuance ⟨a⟩;nd to no effect. Francis in his proclamation of the causes of the new rupture, declared ⟨the⟩; terms offered by his brother Napoleon to be such, as could not be accepted with any ⟨reg⟩;ard either to his honor or his Safety—& closed, by putting his trust in God and his ⟨il⟩;lustrious allies, the Kings of England & Prussia & the Emperor of Russia. Of these Alexander is the most forward, if not the most faithful. He fought the battle of Austerlitz, lost one ⟨h⟩;alf of his army, and withdrew with the other, under conditions which approach the ⟨tr⟩;ansaction very nearly to a Surrender. This ill-judged exertion of courage & friendship ⟨h⟩;as been followed by another Armistice, devoted to another negotiation in which Napoleon may be more generous, or Francis more humble. In either event a peace ⟨be⟩;tween these powers will be the consequence & will probably bring after it a general ⟨pa⟩;cification. I may here notice, that it was at the moment, the most unfortunate ⟨f⟩;or the Allies, that the King of the two Sicilies, with his appropriate wisdom, thought proper to declare for them. He has thus brought down upon himself a vengeance that will be satisfied only with his expulsion. An army of 60,000 men are destined to ⟨t⟩;his service, and it is already whispered, that Joseph is to be his successor. Nothing ⟨i⟩;s yet known of the terms prescribed to Austria except by inference from the fact, that Wurtemberg & Bavaria are to be enlarged & erected into Kingdoms. This can only be done out of the clippings of Austria. The Voralberg, the Tyrol & ci-devant Venice, will probabl⟨y⟩; form these. Another negociation is opened at Berlin, & will no doubt produc⟨e⟩; some arangements, corresponding with these, in the North of Germany. Hanover must be severed from England, & Pomerania from Sweden. To make this dose palatable to Prussia, she is to have the Hanse towns, but not without giving up Nev[illegible] & Vallangin to France. It is expected that Turkey, European & Asiatic, will furnis⟨h⟩; reasons sufficiently solid for renewing a correspondence between France & Russia & the more so, as Constantine, instead of following his brother to Petersburg, has directed his course to Berlin. The effect anticipated from all this most interest⟨ing⟩; to us, is, a law of Nations, which shall adopt the principle of free bottoms ma⟨ke⟩; free goods, & which shall secure the means of enforcing itself.
          The intended marriage between Beauharnois & the Princess Augusta, of Bavaria will detain the court at Munich ’till the 1st. of February.
          Mr. Bowdoin Arrived here some time since from London, and means to remai⟨n⟩; where he is, untill he shall hear from you. I furnished him with a copy of Your letter of the 23 May immediately on his arrival. It is somewhat r⟨e⟩;markable that neither Mr. Monro nor Mr. Pinckney had, as I understand, received copies of this letter. Mr. Irving thinks, that the terms of accomodation indicated in it, would not be acceptable to the Span. Governm⟨ent⟩; but supposes that the whole ground of Mr. M’s negociation might be advantageously opened with them. The reasons for either opinion, have not been given.
          I have, with respect to the Dutch business, preferred a correspondence directly with Mr. Schimmelpennick, to one with Mr. Brantzan. I cannot yet say, how the thing will turn. With very great respect, I have the honor to be, Sir, Your Most Obdt. & very hum. Servt.
          
            John Armstrong
          
        